      Case 1:20-cv-01019-NONE-SAB Document 13 Filed 09/02/20 Page 1 of 3



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ARMANDO HERNANDEZ,                             )   Case No.: 1:20-cv-01019-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                          RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                    )   THIS ACTION AND TO CHANGE SPELLING OF
14                                                  )   DEFENDANT OGBOEHI’S NAME
     IFEOMA OGBUEHI, et al.,
                                                    )
15                                                  )   FINDINGS AND RECOMMENDATION
                    Defendants.                     )   RECOMMENDING DISMISSAL OF CERTAIN
16                                                  )   CLAIMS AND DEFENDANTS
                                                    )
17                                                  )   (ECF Nos. 10, 11)

18          Plaintiff Armando Hernandez is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20           On August 17, 2020, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable claim for retaliation and deliberate indifference against Defendants Ogbuehi and
22   Gonzales. (ECF No. 10.) However, Plaintiff was advised that he failed to state any other cognizable
23   claims. (Id.) Therefore, Plaintiff was advised that he could file an amended complaint or a notice of
24   intent to proceed on the claims found to be cognizable. (Id.)
25          On August 31, 2020, Plaintiff filed a notice of intent to proceed only on the retaliation and
26   deliberate indifference claims against Defendants Ogbuehi and Gonzales and dismiss all other claims
27   and Defendants. (ECF No. 11.) Plaintiff also requests that the Court change the spelling on
28   Defendant Ogboehi’s name to “Ogbuehi.” (Id.)
                                                        1
       Case 1:20-cv-01019-NONE-SAB Document 13 Filed 09/02/20 Page 2 of 3



1             Based on Plaintiff’s August 31, 2020 notice, the Court will recommend that this action proceed

2    against Defendants Ogbuehi and Gonzales for retaliation and deliberate indifference to a serious

3    medical need. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

4    Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). The Court

5    will also recommend all other claims and Defendants be dismissed from the action for failure to state a

6    cognizable claim for relief.

7             Accordingly, based on the foregoing, it is HEREBY ORDERED that the Clerk of Court

8    randomly assign a Fresno District Judge to this action. The Clerk of the Court is directed to correct

9    the spelling of Defendant Ogboehi’s name on the Court’s docket by substituting “Ifeoma Ogbuehi” for

10   “Ifeoma Ogboehi.”

11            Further, it is HEREBY RECOMMENDED that:

12            1.       This action proceed against Defendants Ogbuehi and Gonzales for retaliation and

13                     deliberate indifference; and

14            2.       All other claims and Defendants be dismissed for failure to state a cognizable claim

15                     for relief.

16            These Findings and Recommendations will be submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

18   after being served with these Findings and Recommendations, Plaintiff may file written objections

19   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

20   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

21   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

22   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

23
24   IT IS SO ORDERED.

25   Dated:        September 2, 2020
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28

                                                          2
     Case 1:20-cv-01019-NONE-SAB Document 13 Filed 09/02/20 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
